DISMISSAL FORM FOR CIVIL CASES ON ANT'S MOTION /SETTLEMENT          








                NO. 12-05-00402-CV
 
IN THE COURT OF APPEALS
 
TWELFTH COURT OF APPEALS
DISTRICT
 
TYLER, TEXAS
 
SHAWN CORE, RETINA MASSEY-CORE, 
JONRAY HILTON, LARRY KEELING,
SHERRI BORDERS, MARK CALDWELL,           §          APPEAL
FROM THE THIRD
SONNIE MOUSER, AS REPRESENTATIVE
OF THE ESTATE OF CHRISTOPHER
DYER,
AND DENISE HEMBREE,
APPELLANTS
 
V.        §          JUDICIAL
DISTRICT COURT OF
 
FORD MOTOR CREDIT COMPANY, 
NISSAN MOTOR ACCEPTANCE CORP.,
GENERAL MOTORS ACCEPTANCE CORP.
NATIONSBANK OF TEXAS, N.A., BANK
ONE
OF TEXAS, N.A., CHRYSLER CREDIT,
 §          HENDERSON
COUNTY, TEXAS
CHASE MANHATTAN BANK USA, N.A.,
McGILVRAY FORD LINCOLN MERCURY,
INC., PELTER ENTERPRISES, INC.,
D/B/A
ROBERT PELTIER NISSAN PONTIAC
AND
PELTIER MITSUBISHI, JAMES WOOD
MOTORS,
INC., AND BOB ELD, INC. D/B/A
ELDER CRYSLER
PLYMOUTH DODGE JEEP EAGLE,
APPELLEES


















 
 

MEMORANDUM
OPINION
PER
CURIAM
            Appellants have filed a motion to dismiss this appeal,
and all other parties to the appeal have been given notice of the filing of
this motion.  In their motion, Appellants
represents that the parties have reached a settlement agreement that disposes
of all issues presented for appeal. 
Because Appellants met the requirements of Texas Rule of  Appellate Procedure 42.1(a)(1), the motion is
granted, and the appeal is dismissed.  
Opinion
delivered March 22, 2006.
Panel
consisted of Worthen, C.J., Griffith, J., and DeVasto, J.
 
(PUBLISH)